DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 16, and 17 have been amended. Claims 18-20 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 07/19/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-17 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-17 filed 07/19/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to raindrop detection using input training data that contains images of a transparent panel and a label indicating whether a raindrop is on the transparent panel.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the trained model is trained by training data including images of the transparent panel with uniform background and images of the transparent panel with light source, and 
the images of the transparent panel with the light source are images in which a part of a background is whitened out by the light source.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Tanigawa (US 20190019042 A1) teaches an adherent detecting method for, by means of at least one computer, detecting a target adherent adhering to a translucent body that separates an imaging element and a photographing target from each other includes acquiring a photographed image that is generated by photographing via the translucent body with the imaging element. Next, the photographed image is inputted as input data into a recognition model for recognizing the presence or absence of an adherent to the translucent body in an image taken via the translucent body. Then, the presence or absence of the target adherent in the photographed image is detected by acquiring information outputted from the recognition model and indicating the presence or absence of an adherent in the photographed image..

Turkelson (US 20200210768 A1) teaches a process that includes: determining that a training set lacks an image of an object with a given pose, context, or camera; composing, based on the determination, a video capture task; obtaining a candidate video; selecting a subset of frames of the candidate video as representative; determining that a given frame among the subset depicts the object from the given pose, context, or camera; and augmenting the training set with the given frame.

Utida (US 20190306511 A1)  teaches a raindrop sensor includes an image sensor and an image processor. The image sensor captures an image of a windshield from inside a vehicle. The image processor performs a frequency analysis of the image to detect a high-frequency component in the image. When the high-frequency component is detected, the image processor detects a width of a change region where a change in gradation of the image occurs. When the width of the change region is within a predetermined range corresponding to a diameter of a raindrop, the image processor determines that the raindrop is on the windshield..

Hayakawa (US 20190306511 A1)  teaches the encoding device generates prediction samples for the current block based on the intra prediction mode and the neighboring samples but is silent on wherein when it is determined to modify at least one of the prediction samples, a modified prediction sample is generated based on a weighted sum operation of a prediction sample and a reference sample.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486